                         Case 2:20-cv-02017-APG-NJK Document 12
                                                             13 Filed 12/10/20
                                                                      12/11/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   St. Joseph Transitional Rehabilitation
                         Center, LLC
                     8
                     9                               UNITED STATES DISTRICT COURT

                10                                          DISTRICT OF NEVADA

                11
                         ELIZABETH KENNEDY, MERCY
                12       VISMANOS, and ARIANA SANCHEZ,
                                                                           Case No. 2:20-cv-02017-APG-NJK
                13                     Plaintiffs,

                14               vs.                                       STIPULATION AND ORDER TO
                                                                           EXTEND DEADLINE FOR
                15       ST. JOSEPH TRANSITIONAL                           DEFENDANTS TO FILE A RESPONSE
                         REHABILITATION CENTER, LLC, DOES                  TO PLAINTIFFS’ COMPLAINT
                16       1-50, inclusive and ROE CORPORATIONS 1-
                         50, inclusive,                                    (Second Request)
                17
                                       Defendants.
                18
                19              Defendant St. Joseph Transitional Rehabilitation Center, LLC (“Defendant”) by and

                20       through its counsel, Jackson Lewis P.C., and Plaintiffs Elizabeth Kennedy, Mercy Vismanos and

                21       Ariana Sanchez (“Plaintiffs”) by and through their counsel, HKM Employment Attorneys LLP,
                         hereby stipulate and agree to a second extension of the time for Defendant to file a response to
                22
                         Plaintiffs’ Complaint. Defendant was served on November 3, 2020. Defendant’s responsive
                23
                         pleading was previously extended to December 15, 2020.
                24
                                Plaintiffs and Defendant have agreed to a one-week extension of time for Defendant to file
                25
                         a response to the Complaint for the following reasons. Undersigned Defense Counsel, Deverie
                26       Christensen, is the managing partner of the Las Vegas office of Jackson Lewis PC. Yesterday, on
                27       December 9, 2020, Ms. Christensen was informed that one of the employees in her office
                28       received a positive test result for Covid19, and the entire office was exposed to Covid19 over the
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-02017-APG-NJK Document 12
                                                             13 Filed 12/10/20
                                                                      12/11/20 Page 2 of 2




                     1   past several days. Although the office has taken safety precautions recommended by the Centers

                     2   for Disease Control (CDC), including wearing masks, social distancing, and sanitizing, given the
                         prolonged exposure during work hours and symptoms that employees have begun to report
                     3
                         experiencing, Ms. Christensen is shutting down the office for the next 10-14 days, arranging
                     4
                         testing for the employees, undertaking deep cleaning and sanitizing, and requiring any employees
                     5
                         who also test positive or experience symptoms to quarantine for 14 days. In light of these
                     6
                         necessary and extensive measures, Ms. Christensen and her colleagues are experiencing an
                     7
                         emergency that affects the ability of the attorneys and staff to meet pending deadlines, and they
                     8   have requested extensions on pressing deadlines in the short-term to, first and foremost, ensure
                     9   the safety of the employees and anyone else with whom they have been in prolonged contact
                10       since exposure. Accordingly, Ms. Christensen requested a one-week extension for Defendant to
                11       file a response to Plaintiffs’ Complaint, and Plaintiffs’ counsel graciously agreed to the extension.

                12                Defendant shall, therefore, have a one (1) week extension from the current deadline to file

                13       a responsive pleading to Plaintiffs’ Complaint, and Defendant’s responsive pleading shall be due
                         on December 22, 2020.
                14
                                  This stipulation and order is sought in good faith and not for the purpose of delay. One
                15
                         prior request for an extension of time has been made.
                16
                                  Dated this 10th day of December, 2020.
                17
                         HKM EMPLOYMENT ATTORNEYS LLP                      JACKSON LEWIS P.C.
                18
                19       /s/ Dana Sniegocki                                /s/ Deverie J. Christensen
                         Jenny L. Foley, Ph.D., Esq., Bar No. 9017         Deverie J. Christensen, Bar No. 6596
                20       Dana Sniegocki, Esq., Bar No. 11715               Daniel I. Aquino, Bar No. 12682
                         1785 East Sahara, Suite 300                       300 S. Fourth Street, Suite 900
                21       Las Vegas, Nevada 89104                           Las Vegas, Nevada 89101
                         The District at Green Valley Ranch
                22                                                         Attorneys for Defendant St. Joseph Transitional
                         Attorneys for Plaintiffs                          Rehabilitation Center, LLC
                23
                24
                                                                       ORDER
                25
                         IT IS SO ORDERED:
                26
                27       Dated: December 11, 2020
                                                                       U.S. DISTRICT COURT/MAGISTRATE JUDGE
                28       4816-7710-1524, v. 1

Jackson Lewis P.C.
                                                                           2
    Las Vegas
